Name: Council Regulation (EEC) No 1767/77 of 25 July 1977 on the supply of skimmed-milk powder as food aid to certain developing countries and international organizations under the 1977 programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 77 Official Journal of the European Communities No L 192/3 COUNCIL REGULATION (EEC) No 1767/77 of 25 July 1977 on the supply of skimmed-milk powder as food aid to certain developing coun ­ tries and international organizations under the 1977 programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and international organi ­ zations under the 1977 programme ('), and in parti ­ cular Articles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1766/77 provides for the supply of 105 000 tonnes of skim ­ med-milk powder ; whereas this quantity should be allocated among the various countries and organiza ­ tions from which applications have been accepted and arrangements for financing should be specified ; whereas 12 920 tonnes should be kept as a contin ­ gency reserve for future allocation, HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of 105 000 tonnes of skimmed-milk powder to be supplied to certain developing countries and interna ­ tional organizations as food aid under the 1977 programme in accordance with Regulation (EEC) No 1766/77 are stipulated in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1977. For the Council The President H. SIMONET (') See page 1 of this Official Journal . No L 192/4 Official Journal of the European Communities 30 . 7 . 77 ANNEX Skimmed-milk powder food-aid programme 1977 Recipient countries and organizations Quantities of skimmed-milk powder allocated (tonnes) Financing arrangements COUNTRY Afghanistan 300 port of shipment Botswana 30 free at destination Burundi 250 free at destination Cape Verde 650 port of unloading Central African Empire 150 free at destination Egypt 10 000 port of shipment El Salvador 200 port of shipment Ethiopia 370 port of unloading Ghana 2 300 port of shipment Guinea Bissau 100 port of unloading Guinea 900 port of shipment Honduras 1 000 port of shipment Mauritius 500 port of shipment Indonesia 1 250 port of shipment Jamaica 500 port of shipment Jordan 1 500 port of shipment Lesotho 30 free at destination Liberia 200 port of shipment Malta 150 port of shipment Mauritania 1 000 port of unloading Mozambique 1 000 port of unloading Pakistan 2 500 port of shipment Peru 1 500 port of shipment Philippines 2 750 port of shipment Rwanda 1 000 free at destination Sao Tome and Principe 150 port of shipment Somalia 2 750 port of unloading Sudan 4 000 port of shipment Sri Lanka 2 000 port of shipment Syria 500 port of shipment Tanzania 2 000 port of shipment Uganda (') 500 free at destination Uruguay 500 port of shipment Vietnam 5 000 port of unloading Yemen AR 1 500 port of shipment Yemen PDR 650 port of shipment Zambia 900 port of unloading ORGANIZATIONS ICRC 2 500 free at destination League RCS 500 free at desination (2 ) WFP 27 000 free at destination WFP (Portugal) 500 port of unloading UNICEF 11 000 free at destination (2 ) RESERVE 12 920 (3 ) Total 105 000 (') To be channelled through a specialized body . (2 ) Excluding such quantities as may be delivered to warehouses . (5 ) Emergency schemes may include financing for transport between port of shipment and ultimate destination and cost of distribution where aid is channelled via an international organization . It may be fully or partly covered by a lump-sum contribution .